PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Molina et al.
Application No. 14/874,415
Filed: 3 Oct 2015
For: MESSAGING SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed March 5, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the final Office action mailed March 18, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 19, 2020.  A Notice of Abandonment was mailed on October 6, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination and Response to Final Office Action, (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.  

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370.00 extension of time fee submitted with the petition on March 5, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary. In view of the above, the overpaid amount will be refunded to the credit card account from which it was paid.

The application file is being forwarded to the Technology Center Group Art Unit 2446 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions